Case 4:20-cv-00007-SDJ-CAN Document 39 Filed 02/11/21 Page 1 of 2 PageID #: 218




                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

  TERRENCE C RHODES                          §
                                             §
  v.                                         §     CIVIL CASE NO. 4:20-CV-007-SDJ
                                             §
  LEWISVILLE POLICE                          §
  DEPARTMENT                                 §

          MEMORANDUM ADOPTING THE REPORT AND
   RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the Report and Recommendation of the United

 States Magistrate Judge (“Report”), this matter having been referred to the

 Magistrate Judge pursuant to 28 U.S.C. § 636. On December 2, 2020, the Report of

 the Magistrate Judge, (Dkt. #38), was entered containing proposed findings of fact

 and recommendations that Defendant Lewisville Police Department’s Rule 12(b)(6)

 Motion to Dismiss and Brief in Support, (Dkt. #15), be granted, and Plaintiff’s Motion

 to Amend Claim According to Fed. R. Civ. P. 15(a), (Dkt. #25), be denied due to futility

 of amendment. Having assessed the Report, and no objections thereto having been

 timely filed, the Court determines that the Magistrate Judge’s Report should be

 adopted.

       It is therefore ORDERED that Defendant Lewisville Police Department’s

 Rule 12(b)(6) Motion to Dismiss and Brief in Support, (Dkt. #15), is GRANTED and

 Plaintiff Terrence C. Rhodes’s suit is DISMISSED WITH PREJUDICE.

       It is further ORDERED that Plaintiff Terrence C. Rhodes’s Motion to

 Amend Claim According to FED. R. CIV. P. 15(a), (Dkt. #25), is DENIED.




                                           -1-
Case 4:20-cv-00007-SDJ-CAN Document 39 Filed 02/11/21 Page 2 of 2 PageID #: 219



             So ORDERED and SIGNED this 11th day of February, 2021.




                                                     ____________________________________
                                                     SEAN D. JORDAN
                                                     UNITED STATES DISTRICT JUDGE
